Exhibit 10.1

EXECUTIVE OFFICER AGREEMENT

This EXECUTIVE OFFICER AGREEMENT is entered into this 29th day of June 2012, by
and between Teradyne, Inc., a Massachusetts corporation (“Teradyne” or the
“Company”), and the undersigned executive officer of Teradyne (“Executive”).

WITNESSETH:

WHEREAS, the Executive is retiring from the Company effective June 29, 2012 (the
“Retirement Date”).

WHEREAS, Teradyne recognizes the contributions the Executive has made to the
success of the Company and wishes to ensure the Executive is available to
provide consulting to the Company and does not engage in any business
competitive with the Company following his retirement for the period from the
Retirement Date through January 27, 2016 (the “Non-Competition Period”).

WHEREAS, Teradyne and Executive desire to set forth certain terms and conditions
relating to the Executive’s retirement from Teradyne.

NOW THEREFORE, in consideration of the promises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto hereby agree as follows:

 

  1. Consulting.

In consideration of the benefits received under this Agreement, the Executive
agrees to make himself reasonably available to provide consulting services to
the Company as reasonably requested by the Company for up to one hundred and
sixty (160) hours during each of the following three twelve (12) month periods
of the Non-Competition Period: (a) June 30, 2012 through June 29, 2013;
(b) June 30, 2013 through June 29, 2014; and June 30, 2014 through June 29,
2015. For the period from June 30, 2015 through January 27, 2016, the Executive
will make himself available as above for up to ninety (90) hours. During the
four periods enumerated above, if the Company does not avail itself of the
specified number of consulting hours related to that period, the hours will not
accumulate or roll over into any subsequent period. The Company will reimburse
the Executive for any expenses he incurs in connection with the consulting, in
accordance with the Company’s prevailing Travel and Entertainment Policy. In
connection with the performance of any consulting services, the Executive shall
maintain the confidentiality of any information provided by the Company, comply
with the Company’s Code of Conduct and work as an independent contractor without
any employment benefits that the Company makes available to its employees. The
Executive hereby agrees that following the Retirement Date, he shall cease to be
an employee of the Company.



--------------------------------------------------------------------------------

  2. Consideration for Consulting and Non-Competition.

In consideration for his consulting services, the signing of the Release
attached as Attachment A as well as the promises and covenants including the
Non-Competition and Non-Solicitation provision set forth herein, the Company
agrees to the following treatment of the portions of the Executive’s outstanding
equity grants which remain unvested as of the Retirement Date; provided that
such treatment shall be subject to Section 3 hereof and full compliance by the
Executive with Section 5 hereof:

 

  a) Any unvested, time-based restricted stock units granted before 2012 shall
continue to vest during the Non-Competition Period;

 

  b) Any unvested, time-based restricted stock units granted in 2012 prior to
the Retirement Date shall continue to vest during the Non-Competition Period in
a pro-rated amount based on the number of days that the Executive was employed
during 2012;

 

  c) Any unvested stock options granted before 2012 shall continue to vest
during the Non-Competition Period;

 

  d) Any unvested stock options granted in 2012 prior to the Retirement Date
shall continue to vest during the Non-Competition Period in a pro-rated amount
based on the number of days that the Executive was employed during 2012;

 

  e) Any vested stock options as of the Retirement Date or stock options that
become vested during the Non-Competition Period may be exercised for the
remainder of the generally applicable term of such option which in all cases is
no later than seven years from the respective dates of grant;

 

  f) Any previously granted unvested, performance-based restricted stock units
for which the performance percentage has been determined by Teradyne’s Board of
Directors and/or Compensation Committee as of the Retirement Date shall continue
to vest during the Non-Competition Period; and

 

  g) Any previously granted unvested, performance-based restricted stock units
for which the performance percentage has not been determined by Teradyne’s Board
of Directors and/or Compensation Committee as of the Retirement Date shall
commence vesting at their target or 100% level on the first anniversary of their
grant date in a pro-rated amount based on the number of days that the Executive
was employed during the relevant performance period, and shall continue to vest
during the Non-Competition Period.

Schedule A attached hereto and incorporated herein is a complete list of the
Executive’s outstanding equity grants from the Company as of the Retirement
Date. The parties agree that, except as otherwise provided herein, the terms of
the Executive’s existing equity award agreements shall continue in effect and
that any portion of the Executive’s outstanding equity

 

2



--------------------------------------------------------------------------------

grants which are not vested by reason of the application of Section 2(a), (b),
(c), (d), (f) and (g) shall be forfeited as of the last day of the
Non-Competition Period or on such earlier date pursuant to Section 5.

Executive acknowledges that he is not and would not be entitled to the
consideration described in this Section 2 absent his execution and
non-revocation of this Agreement and the release. The consideration described in
this Section 2 is in addition to other retirement and/or pension benefits to
which the Executive may be entitled associated with the Executive’s retirement.
The parties acknowledge that Executive shall not be entitled to any severance or
separation payment or benefit associated with his retirement, other than all
accrued wages and unused vacation time as of the Retirement Date. The Executive
acknowledges and agrees that his termination of employment with the Company
shall not be considered a retirement for purposes of his unvested equity grants
which are outstanding as of the Retirement Date and that the settlement or
exercise of rights under such grants shall not be accelerated.

 

  3. Conditions to Consideration.

The consideration and entitlements set forth above in Section 2 shall be
conditioned on Executive’s signing, and not revoking, a Release, in the form
attached as Attachment A, within twenty-one (21) days following the Retirement
Date, plus any legally required revocation period.

 

  4. Compensation in connection with Retirement.

Executive shall receive the following compensation in connection with his
retirement:

 

  a) Variable compensation payment for 2012 pro-rated to the Retirement Date
paid in accordance with and at the time consistent with the Company’s standard
practice;

 

  b) Profit sharing payment, if any, for the first half of 2012 made in
accordance with the Company’s standard practice; and

 

  c) All other compensation and benefits to which the executive is currently
entitled in connection with his employment or his retirement.

 

  5. Non-Competition and Non-Solicitation.

During the Non-Competition Period, Executive shall not directly or indirectly:

 

  a) Engage in any business or enterprise (whether as an owner, partner,
officer, employee, executive, director, investor, lender, consultant,
independent contractor or otherwise, except as the holder of not more than 1% of
the combined voting power of the outstanding stock of a publicly held company)
that is competitive with Teradyne (including but not limited to, any business or
enterprise that develops, designs, produces, markets, sells or renders any
product or service competitive with any product or service developed, produced,
marketed, sold or rendered by Teradyne while Executive was employed by
Teradyne);

 

3



--------------------------------------------------------------------------------

  b) Either alone or in association with others, recruit, solicit, hire or
engage as an independent contractor, any person who was employed by Teradyne at
any time during the period of Executive’s employment with Teradyne, except for
an individual whose employment with Teradyne has been terminated for a period of
six months or longer; or

 

  c) Either alone or in association with others, solicit, divert or take away,
or attempt to divert or to take away, the business or patronage of any client or
customer or entity that was a prospective client or customer of Teradyne during
the Executive’s employment.

If any restriction set forth in this Section 5 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, the parties agree that it shall be interpreted to extend only
over the maximum period of time, range of activities or geographic area as to
which it may be enforceable.

Executive acknowledges that the restrictions contained in this Section 5 are
necessary for the protection of the business and goodwill of Teradyne and are
considered by Executive to be reasonable for such purpose. Executive agrees that
any breach of this Section 5 will cause Teradyne irreparable harm and therefore,
in the event of any such breach, in addition to such other remedies that may be
available, Teradyne shall have the right to seek equitable and/or injunctive
relief.

The geographic scope of this Section 5 shall extend to anywhere Teradyne or any
of its subsidiaries is doing business, has done business or has plans to do
business.

Executive agrees that during the Non-Competition Period, he will make reasonable
good faith efforts to give written notice to Teradyne of each new business
activity he plans to undertake, at least (5) business days prior to beginning
any such activity.

If Executive violates the provisions of this Section 5, Teradyne shall be
entitled to discontinue any continued vesting per Section 2 above and Executive
shall continue to be bound by the restrictions set forth in this Section 5 for
an additional period of time equal to the duration of the violation, such
additional period not to exceed 24 months.

 

  6. Deferred Compensation/Section 409A.

Notwithstanding any other provision of this Agreement, if the Executive is a
“specified employee” at the time of the Executive’s “separation from service” as
such terms are defined in Section 409A of the Code, all payments, benefits, or
removal of restrictions on the transfer of equity under this Agreement with
respect to the Executive’s “separation from service” that constitute
compensation deferred under a nonqualified deferred compensation plan as defined
in Section 409A of the Code and regulations thereunder for which an exemption
does not apply and

 

4



--------------------------------------------------------------------------------

to which such the Executive as a “specified employee” would otherwise be
entitled during the first six months following the date of “separation from
service” shall be made on the first day of the seventh month after the date of
“separation from service” (or, if earlier, the date of death of the Executive).

For purposes of this Agreement, each amount to be paid or benefit to be provided
shall be construed as a separate identified payment for purposes of
Section 409A, and any payments that are due within the “short term deferral
period” as defined in Section 409A and regulations thereunder or payments that
are made under separation pay plans as described in Treasury Regulation
Section 1.409A-1(b)(9)(ii), (iii) or (iv), shall not be treated as deferred
compensation unless applicable law requires otherwise. Neither Teradyne nor the
Executive shall have the right to accelerate or defer the delivery of any
payments or benefits under this Agreement except to the extent specifically
permitted or required by Section 409A.

This Agreement is intended to comply with the provisions of Section 409A and
regulations thereunder and the Agreement shall, to the extent practicable, be
construed and administered in accordance therewith. Terms defined in the
Agreement shall have the meanings given such terms under Section 409A if and to
the extent required to comply with Section 409A. In any event, Teradyne makes no
representations or warranty and shall have no liability to the Executive or any
other person if any provisions of or payments under this Agreement are
determined to constitute deferred compensation subject to Code Section 409A but
not to satisfy the conditions of that section.

 

  7. Governing Law and Dispute Resolution.

This Agreement shall be governed by and construed in accordance with the
internal laws of the Commonwealth of Massachusetts and this Agreement shall be
deemed to be performable in Massachusetts. The Executive and the Company agree
that any dispute, controversy or claim arising between the parties relating to
this Agreement shall be resolved by final and binding arbitration before a
single arbitrator, except that the parties may seek equitable relief in court to
preserve the status quo pending final resolution in arbitration. The arbitrator
shall be selected in accordance with the Employment Dispute Resolution rules of
the American Arbitration Association (“AAA”) pertaining at the time the dispute
arises. The parties agree that such arbitration shall take place at the offices
of the AAA in Boston, Massachusetts. In such arbitration proceedings, the
arbitrator shall have the discretion, to be exercised in accordance with
applicable law, to award any damages permitted by law, and to allocate among the
parties the arbitrator’s fees, tribunal and other administrative and litigation
costs and, to the prevailing party, reasonable attorneys’ fees. The award of the
arbitrator may be confirmed before and entered as a judgment of any court having
jurisdiction of the parties.

 

  8. Severability.

In case any one or more of the provisions contained in this Agreement for any
reason shall be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement and this Agreement shall be construed to the maximum
extent permitted by law.

 

5



--------------------------------------------------------------------------------

  9. Waivers and Modifications.

This Agreement may be modified, and the rights, remedies and obligations
contained in any provision hereof may be waived, only in accordance with this
Section 9. No waiver by either party of any breach by the other or any provision
hereof shall be deemed to be a waiver of any later or other breach thereof or as
a waiver of any other provision of this Agreement. This Agreement may not be
waived, changed, discharged or terminated orally or by any course of dealing
between the parties, but only by an instrument in writing signed by the party
against whom any waiver, change, discharge or termination is sought.

 

  10. Assignment.

This Agreement, and Executive’s and Teradyne’s rights and obligations hereunder,
may not be assigned by Executive or Teradyne; any purported assignment by
Executive or Teradyne in violation hereof shall be null and void.

 

  11. Entire Agreement.

This Agreement, including Schedule A and Attachment A, constitutes the entire
understanding of the parties relating to the subject matter hereof and
supersedes all agreements, written or oral, made prior to the date hereof
between Executive and Teradyne relating to the subject matter hereof, except for
the attached Release once executed, and the equity award agreements, as modified
hereby, between Teradyne and Executive.

 

  12. Notices.

All notices hereunder shall be in writing and shall be delivered in person or
mailed by certified or registered mail, return receipt requested, addressed as
follows:

 

If to Teradyne, to:

   Teradyne, Inc.    600 Riverpark Drive    North Reading, MA 01864   
Attention: General Counsel

If to Executive, at Executive’s address in his employment file on record with
the Human Resources Department.

 

  13. Cooperation.

Executive agrees to cooperate fully with the Company in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Company. The Executive’s full cooperation
in connection with such claims or actions shall include, but not be limited to,
being available to meet with Company counsel to prepare for trial or discovery
or an administrative hearing or alternative dispute resolution and to act as a
witness when requested by the Company at reasonable times designated by the
Company.

 

6



--------------------------------------------------------------------------------

  14. Return of Property.

No later than the Retirement Date, Executive shall return to the Company all
Company property in his possession or control, including all electronic
documents

 

  15. Non-Disparagement.

The Executive understands and agrees that in consideration for the covenants,
terms and conditions herein, he shall not make any false, disparaging or
derogatory statements to any third person or entity, including any media outlet,
in public or private regarding the Company’s directors, officers, executives,
agents, or representatives or the Company’s business affairs and financial
condition. The Company understands and agrees that in consideration for the
covenants, terms and conditions herein, it shall cause its directors and
executive officers to not make any false, disparaging or derogatory statements
to any third party or entity, including any media outlet, in public or private,
regarding the Executive.

 

  16. Confidential Information

The Executive acknowledges that the information, observations and data
(including trade secrets) obtained by him while employed by the Company
concerning the Company or any affiliate are the property of the Company. The
Executive agrees that he will not use, publish or disclose, at any time after
the Retirement Date or in connection with his consulting services, any secret or
confidential information or data concerning any discovery, invention,
opportunity, product, design, formula, algorithm or process, or any secret or
confidential production, sales or other business information, relating to the
Company or any client, subsidiary or affiliate of the Company which he may
acquire or have acquired during any period of employment with the Company or any
affiliate. The term “confidential information” shall not include information
that is in the public domain at the time of the disclosure. The Executive
further agrees to turn over at or prior to the expiration of his employment all
tangible forms of such information in his possession or under his control,
including drawings, specifications, models, customer lists and other documents
and records as well as all copies and reproductions thereof. Prior to or
concurrent with any cessation of services hereunder, the Executive shall reduce
to writing and deliver to the Company such information as the Company may
reasonably request to the extent that such information pertains to the business
and operations of the Company and its subsidiaries and affiliates and any
product or service offered by the Company or its affiliates.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

TERADYNE, INC.      EXECUTIVE By:   

/s/ Steve Fagerquist

    

/s/ Jeff Hotchkiss

Name:

   Steve Fagerquist      Name:    Jeff Hotchkiss Title:    VP, Human Resources
       

 

7